DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 01/14/2022.
Claims 11-16 have been cancelled.
This action is final.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint responsive to determining that the carrier frequency is not common to any measurement objects configured by the second base station for the UE”. The underlined feature is a new matter which was not disclosed in the specification as originally filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims recite ---- sending information to the second base station, indicating the carrier frequency, “responsive to determining that the carrier frequency is not common to any measurement objects configured by the second base station for the UE”. This is a negative limitation that does not clearly indicate the type of frequency that is not common to any measurement objects. Thus, the claims in question are considered as vague and indefinite.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over GU et al. (GU) (US 2018/0324624 A7) in view of Kim (US 2016/0219475 A1).


As per claim 1: GU discloses a method performed by a first base station of a telecommunication network, the method comprising:
Configuring a measurement object for a User Equipment (UE) (see fig. 4, element 1) being served in a multi- connectivity arrangement involving the first base station and a second base station of the telecommunication network, the measurement object involving a carrier frequency associated with the second base station (see abstract; par. 0006; 0017, 0031, 0050-0051) (note inter-frequencies). 
But, Gu does not explicitly teach about --- sending information to the second base station, indicating the carrier frequency, responsive to determining that the carrier frequency is not common to any measurement objects configured by the second base station for the UE. However, in the same field of endeavor, Kim teaches --- a method supporting multiple connectivity, performed in a first base station and a second base station, according to an aspect of the present invention may comprise receiving, by the first base station, a measurement result for the multiple connectivity from a terminal; determining, by the first base station, whether to configure the multiple connectivity based on the measurement result; when the multiple connectivity is determined to be configured, transferring, by the first base station, information for configuration of the multiple connectivity to the second base station; and generating, by the second base station, control information for configuring the multiple connectivity for the terminal based on the transferred information for configuration of the multiple connectivity (see par. 0014), including --- an inter-frequency environment in which frequency of the macro base station is different from frequency of the small base station (that is, F1.noteq.F2).  Especially, the technique is more efficient for the inter-frequency environment (see par. generating, control information for configuring the multiple connectivity for the terminal based on the transferred information (from the first base station) for configuration of the multiple connectivity (see par. 0014, last few lines).
 As per claim 2: Kim teaches about a method of claim 1, wherein determining the carrier frequency is not common to any measurement objects configured by the second base station for the UE is based on receiving measurement configuration information from the second base station, indicating measurement objects configured by the second base station for the (see par. 0014). Motivation is same as provided in the rejection of claim 1 above. 
 As per claim 3: Kim teaches about a method of claim 1, further comprising sending configuration signaling to the UE, to configure the UE to perform measurements according to measurement objects configured by the first base station for and measurement objects configured by the second base station for the UE (see par. 0014, 0354), wherein the configuration signaling is sent in conjunction with or after the UE is provided with a measurement-gap configuration determined by the second base station for use by the UE in performing the measurements (see par. 0014, 0354). Note also that Gu teaches about measurement gap (see par. 0006, 0017, 0019). Motivation is same as provided in the rejection of claim 1 above. 
As per claim 4: GU discloses a method of claim 3, wherein the method comprises the first base station sending the configuration signaling to the UE in response to the first 
As per claim 5: Kim teaches about a method of claim 3, wherein the method further comprises the first base station receiving the measurement-gap configuration from the second base as a first Radio Resource Control (RRC) message, and Kim teaches ---sending the configuration signaling as a second Radio Resource Control (RRC) message that embeds the first RRC message (see par. 0139-0140, 0146, 0193). 
As per claim 6: GU discloses a base station configured for operation in a telecommunication network (figs. 1 and 4), the base station comprising:
transceiver circuitry configured for serving respective User Equipments (UEs) via an air interface: interface circuitry configured for exchanging inter-base-station signaling with another base station in the telecommunication network (see par. 0072, 0090, 0107) (transceiver circuitry is an inherent feature); and
processing circuitry operatively associated with the transceiver circuitry and the interface circuitry (see figs. 1 and 4; par. 0006, 0031) (processing circuitry, transceiver circuitry and interface circuitry are considered inherent within each of base stations of the prior art) and configured to:
configure a measurement object for a UE being served in a multi-connectivity arrangement involving the base station and the other base station, the measurement object involving a carrier frequency associated with the other base station (note the second base station) (see abstract; par. 0006; 0017, 0031, 0050-0051) (note inter-frequencies. But, Gu does not explicitly teach about --- sending information to the first base station and a second base station, according to an aspect of the present invention may comprise receiving, by the first base station, a measurement result for the multiple connectivity from a terminal; determining, by the first base station, whether to configure the multiple connectivity based on the measurement result; when the multiple connectivity is determined to be configured, transferring, by the first base station, information for configuration of the multiple connectivity to the second base station; and generating, by the second base station, control information for configuring the multiple connectivity for the terminal based on the transferred information for configuration of the multiple connectivity (see par. 0014), including --- an inter-frequency environment in which frequency of the macro base station is different from frequency of the small base station (that is, F1.noteq.F2).  Especially, the technique is more efficient for the inter-frequency environment (see par. 0354). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Gu with that of Kim so as to enable the second base station --- generating, control information for configuring the multiple connectivity for the terminal based on the transferred information (from the first base station) for configuration of the multiple connectivity (see par. 0014, last few lines).
As per claim 7:  Kim teaches about a base station of claim 1, wherein processing circuitry is configured to determine that the carrier frequency is not common to any 
As per claim 8: Kim teaches about a base station of claim 6, wherein the processing circuitry is configured to send configuration signaling to the UE, to configure the UE to perform measurements according to the measurement objects configured by the base station for the UE and by the other base station for the UE, and Gu teaches about , wherein the processing circuitry sends the configuration signaling in conjunction with or after the UE is provided with a measurement-gap configuration determined by the other base station for use by the UE in performing the measurements (see par. 0014, 0354). Note also that Gu teaches about measurement gap (see par. 0006, 0017, 0019). Motivation is same as provided in the rejection of claim 1 above. 
As per claim 9: GU discloses a base station of claim 8, wherein the processing circuitry is configured to send the configuration signaling to the UE in response to the first base station receiving signaling from the other base station indicating that the other base station sent the measurement-gap configuration to the UE (see par. 0031, 0050).
 As per claim 10: GU discloses a base station of claim 8, wherein the processing circuitry is configured to receive the measurement-gap configuration from the other base station as a first Radio Resource Control (RRC) message received via the interface circuitry, and send via the transceiver circuitry, the configuration signaling as a . 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        2/8/2022